DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: A first or main urea plant, since the plant comprises a melamine plant for the synthesis of melamine from urea and a tied-in urea plant which is specifically dedicated to the synthesis of urea starting from the melamine offgas (see applicant’s specification page 4, lines 5-8). 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Coufal (US 6,790,956 B1).
	Regarding claim 1, Coufal discloses a melamine-urea plant comprising: a melamine plant (MEL) for the production of melamine starting from urea, obtaining a product stream containing melamine and a stream of offgas containing NH3 and C02 in gaseous form; a offgas-fed urea plant (UR) dedicated to the synthesis of urea starting from said stream of offgas, said offgas-fed urea plant being apt to produce urea starting from ammonia and C02, and comprising at least a high-pressure synthesis section running at a synthesis pressure and a recovery section running at a recovery pressure lower than said synthesis pressure, wherein said stream of offgas provides at least 90% of ammonia and C02 supply of said offgas-fed urea plant (see Abstract; column 2, lines 5-59 and claims 1 and 9), since 100% of the urea plant feed are melamine off-gases.
	Regarding claims 2-3 and 9, Coufal discloses a plant wherein said stream of offgas provides the sole supply of ammonia and C02 of said offgas-fed urea plant; wherein all or part of the urea produced by said offgas-fed urea plant supplies said melamine plant; and wherein the urea product of said off-gas urea plant (UR) is any of: an aqueous urea solution comprising at least 65% urea in weight; a molten urea comprising at least 95% urea, a solid urea product (see Abstract; column 2, lines 5-59 and claims 1 and 9).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 4 and 6, Coufal fails to disclose or suggest a plant wherein the offgas-fed urea plant further includes a concentration section arranged to receive a urea solution effluent from the recovery section and to produce a concentrated solution or a urea melt containing at least 95% urea; and comprising: a first urea plant, which is a main urea plant and comprises at least a high-pressure synthesis section running at a synthesis pressure and a recovery section running at a recovery pressure lower than said synthesis pressure, a second urea plant, which is said offgas-fed urea plant, wherein the a urea supply of said melamine plant is produced at least in part by said main urea plant.
	Claim 5 depends on claim 4.
	Claims 7-8 depend on claim 6.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 101-13 are allowed.
	Regarding claim 10, Coufal discloses a melamine plant and a urea plant (see Abstract; column 2, lines 5-59 and claims 1 and 9).
Coufal fails to disclose or suggest a method for revamping a urea plant comprising: adding a melamine synthesis section to said urea plant, wherein at least part of the urea produced in the existing urea plant is intended to supply said melamine synthesis section; adding a second urea plant which is an offgas-fed urea plant for the production of urea starting from the melamine offgas withdrawn from said melamine plant, wherein a stream of offgas extracted from the melamine plant provides at least 90% of ammonia and C02 supply of said second urea plant, wherein said second urea plant comprises at least a 
Claims 11-13 depend on claim 10.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 6, 2021, with respect to the objection of the specification and the 112(b) rejection of claims 6 and 12 have been fully considered and are persuasive.  The objection of the specification and the 112(b) rejection of claims 6 and 12 have been withdrawn. 
Applicant’s arguments, see Remarks, filed December 6, 2021, with respect to the rejection(s) of claim(s) 1-3 and 9 under 35 U.S.C. 102 (a)(1)/(a)(2) and 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Coufal (US 6,790,956 B1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774